Citation Nr: 1508376	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  00-08 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for scars of the right upper extremity, claimed as of the wrist and thumb.  

2.  Entitlement to service connection for a scar of the left upper extremity, claimed as of the forearm.  

3.  Entitlement to service connection for a skin disability, claimed as black spots of the legs and feet.  

4.  Entitlement to service connection for high cholesterol.  

5.  Entitlement to service connection for a low back disability.  

6.  Entitlement to service connection for gout.  

7.  Entitlement to a compensable rating for erectile dysfunction.  

8.  Entitlement to service connection for benign prostatic hypertrophy. 

9.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus. 

10.  Entitlement to an initial compensable rating for diabetic nephropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The appellant served on active duty from January 1966 to January 1969.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a December 2008 rating decision, the RO granted service connection for erectile dysfunction and assigned an initial noncompensable rating, effective September 9, 2008.  The RO also awarded special monthly compensation based on loss of use of a creative organ, effective September 9, 2008.  Finally, the RO granted service connection for diabetic nephropathy and evaluated the condition as a noncompensable complication of the diabetic process.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  The appellant appealed, arguing that he was entitled to a higher rating and earlier effective date for the service-connected erectile dysfunction and a higher rating for the service-connected diabetic nephropathy.

In a January 2010 rating decision, the RO denied service connection for scars of the right wrist and thumb and a scar of the left forearm.  The Veteran initiated and perfected appeals of these determinations, and they have been included in the issues before the Board.  

In March 2008, the Board denied an earlier effective date for the granting of service connection for erectile dysfunction.  The Board further denied service connection for a left ankle disability, peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, scars of the right wrist, thumb, and left forearm, and entitlement to a compensable evaluation for erectile dysfunction.  The remaining issues on appeal, those involving service connection for residuals of a head injury, migraines, a low back disability, gout, hypertension, and benign prostatic hypertrophy, and the issues of entitlement to higher ratings for diabetes mellitus and diabetic nephropathy, were remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  

The appellant appealed the issues denied by the Board to the United States Court of Appeals for Veterans Claims (Court).  In April 2013, the Court issued a Memorandum Decision affirming the Board's action with respect to the issues of an earlier effective date and service connection for a left ankle disability, peripheral neuropathy of the upper extremities, and peripheral neuropathy of the lower extremities.  The Court, however, vacated the portion of the Board's decision that denied the appellant's claim for service connection for scars of the right wrist, thumb, and left forearm, and entitlement to a compensable evaluation for erectile dysfunction.  These issues have since been returned to the Board for review.  

In a December 2012 rating decision, the Veteran was granted service connection for hypertension.  In a May 2013 rating decision, the Veteran was granted service connection for traumatic brain injury (TBI) with headaches.  Because the appellant was awarded service connection for these disabilities, these issues are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The issues of service connection for a skin disorder of the feet and legs, for high cholesterol, for gout, and for benign prostate hypertrophy, and for increased ratings for diabetes mellitus and for diabetic neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2014 written statement, prior to the promulgation of a decision in this appeal, the Board received notification from the appellant that a withdrawal of the appeal as to the issue of service connection for a low back disorder is requested.  

2.  The Veteran has current scars of the right wrist as a result of injuries sustained during service.  

3.  The Veteran has a scar of the left forearm as a result of an injury sustained during service.  

4.  The Veteran's erectile dysfunction results in loss of erectile power but no physical deformity of the penis.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of service connection for a low back have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

2.  The criteria for service connection for scars of the right wrist are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

3.  The criteria for service connection for a scar of the left forearm are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

4.  The criteria for an initial compensable rating for the erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 4.3, 4.7, 4.14, 4.115b, Diagnostic Code 7522 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Regarding first the issues of service connection for scars of the right wrist and of the left forearm, the Veteran has been granted service connection for these disabilities.  Given the favorable decision by the Board (grant of service connection for PTSD), there is no further duty to notify or assist the Veteran or to explain how VA complied with the duties to notify and assist.  

Regarding the claim of a compensable initial rating for erectile dysfunction, the Veteran has been afforded full notification and assistance by VA, as required by the VCAA.  Upon receipt of the Veteran's erectile dysfunction claim, VA issued VCAA notice to him in the form of a July 2009 letter which informed him of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claim.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, because this appeal arises in part from the Veteran's timely disagreement with the disability rating assigned following a grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The Veteran has reported filing for Social Security Disability benefits.  VA has an obligation to obtain Social Security Administration records associated with a Veteran's claim for such benefits.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  In April 2012, VA received notification from the Social Security Administration that medical records related to the Veteran's prior claim for Social Security disability benefits had been destroyed.  The Veteran was so informed.  Thus, no further duties on the part of VA regarding these records is required.  

The Veteran was afforded several VA medical examinations for the disability on appeal, most recently in July 2014.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Withdrawal of issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant withdrew, in a February 2014 written statement, the issue of entitlement to service connection for a low back disorder.  As the appellant has withdrawn his appeal as to this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.  

III.  Service Connection - Scars of the Right Wrist, 
Right Thumb, and Left Forearm

The Veteran seeks service connection for scars of the right wrist and thumb, and of the left forearm.  He states he sustained these scars while diving into a bunker surrounded by barbed wire during a rocket attack while stationed in Vietnam.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

The Veteran's service personnel records confirm service in Vietnam during active duty.  Moreover, the Veteran is competent, despite being a layperson, of reporting such observable symptomatology as cuts to the skin.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such injuries are consistent with the circumstances of the Veteran's service, they are accepted as credible by the Board in the absence of competent evidence to the contrary.  The Veteran has stated that following the rocket attack, he did not seek treatment as the medics were busy with more seriously-injured soldiers, and he considered his injuries to be minor.  Again, this account is not directly contradicted by the evidence of record and is considered plausible by the Board.  

On VA examination in July 2014, the Veteran had a 4cm linear scar and a 1cm by .5cm circular scar of the right wrist.  He also had a 1cm by .5cm circular scar of the left forearm.  No scar of the right thumb was observed.  

After considering the evidence in its entirety, the Board finds service connection for scars of the right wrist and left forearm is warranted.  He has presented competent lay evidence of injuries sustained during service which have been confirmed on VA examination, most recently in July 2014.  Thus, service connection for scars of the right wrist and of the left forearm is granted.  

IV.  Increased Rating - Erectile dysfunction

The Veteran seeks a compensable initial rating for erectile dysfunction.  Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Erectile dysfunction is not specifically listed in the rating schedule.  Injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  See 38 C.F.R. §§ 4.20, 4.27.  The most closely aligned criteria for this disability are found in Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power is rated 20 percent disabling.  This code also notes the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350, which the Veteran has already been awarded.  Where, as here, multiple requirements are cited for a specified rating, and these are joined with the conjunctive "and", the Board concludes that all such requirements must be met in order for the specified rating to be granted.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (indicating that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare and contrast with Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  

The Board next notes that the evaluation of the same manifestations under multiple diagnostic codes, a practice known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  In the present case, the Veteran has been awarded special monthly compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a)(1) for loss or loss of use of a creative organ.  That is, this award is specifically based on the Veteran's erectile dysfunction, as verified by competent evidence of record.  

Based on the above, resolution of this appeal ultimately turns on whether the Veteran has deformity of his penis in addition to ("with") the loss of erectile power on account of his erectile dysfunction.  In the Court's April 2013 memorandum decision, the Court questioned whether "deformity" as used by Diagnostic Code 7522 concerned only the appearance of the Veteran's penis, and not its ability to function.  Dorland's Illustrated Medical Dictionary defines deformity as "distortion of any part or general disfigurement of the body; malformation."  Dorland's Illustrated Medical Dictionary, 30th Ed. 481 (2003).  The definition makes no mention of the function of the part in question, but only with its appearance.  Furthermore, interpreting "deformity" as used at Diagnostic Code 7522 to include loss of function would have the absurd result of having a diagnostic code that allowed for a rating for loss of function with loss of erectile power.  In short, such a definition would render part of the Diagnostic Code superfluous.  See Merriam-Webster 's Collegiate Dictionary 507 (11th ed. 2003)(defining function as the action for which a person or thing is specially fitted or used or for which a thing exists: purpose) with 973 (defining power as ability to act of produce an effect).  The Court has recognized the affirmative duty to avoid a literal interpretation of regulatory language that would produce "an illogical and absurd result." Zang v. Brown, 8 Vet. App. 246, 252-53 (1995); Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000)(explaining that canons of construction require giving effect to the clear language of a statute and avoid rendering any portions meaningless or superfluous.).  Furthermore, such a reading would result in the Veteran being in receipt of both special monthly compensation under 38 C.F.R. § 3.350 and schedular compensation under that Code for the same symptom, loss of erectile power.  Such an award would be an obvious violation of 38 C.F.R. § 4.414.  

Review of VA outpatient medical treatment records does not indicate the Veteran has any physical deformity of the genitalia resulting from his erectile dysfunction.  The Board notes he was diagnosed with balanitis, a skin disease of the genitalia, in 2002, prior to the effective date of the grant of service connection for erectile dysfunction.  Moreover, this disorder was treated with medication and was not noted on VA examinations in July 2008, October 2008, March 2011, and July 2014, all of which were negative for any balanitis or other active skin disorder of the penis.  Hyperpigmentation of the penis secondary to balanitis was observed, however.  Nevertheless, no examiner has suggested the balanitis is related to or otherwise caused by erectile dysfunction.  

The Board also notes that several VA examination reports, including the most recent report of July 2014, indicate the Veteran has voiding dysfunction.  Again, however, this symptom has not been attributed to erectile dysfunction; rather, the competent evidence indicates it is a result of benign prostate hypertrophy, a disorder for which the Veteran has a pending service connection claim which will be the subject of a separate adjudication.  As such, evaluation of the Veteran's erectile dysfunction based on voiding dysfunction is not warranted at the present time.  

The Court pointed to findings that the Veteran was incapable of vaginal penetration, did not respond to medication and had an absence of ejaculation.  These symptoms all are contemplated by the symptom of loss of erectile power and further are compensated as loss of use of a creative organ under 38 C.F.R. § 3.350.  

In sum, as the Veteran does not presently have a deformity of the penis aside from loss of power, an increased evaluation is not warranted.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out, however, that there is no suggestion the Veteran's erectile dysfunction is so exceptional or unusual as to render impractical the application of the regular schedular standards and warrant extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1).  The symptoms of this disability (loss of erectile power) are contemplated by the schedular criteria.  Without sufficient evidence reflecting that his disability picture is not contemplated by the Rating Schedule, referral for a determination of whether his disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In conclusion, the preponderance of the evidence is against the award of a separate compensable rating under the diagnostic criteria for erectile dysfunction.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

ORDER

The issue of service connection for a low back disability is dismissed.  

Service connection for scars of the right wrist is granted.  

Service connection for a scar of the left forearm is granted.  

A compensable rating for erectile dysfunction is denied.  


REMAND

In an August 2014 rating decision, the Veteran was denied service connection for black spots on the feet and legs and for high cholesterol.  A notice of disagreement regarding these determinations was received in September 2014.  To date, a statement of the case has not been issued the Veteran regarding these issues.  Under these circumstances, the Board is obliged to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Next, as noted in the introduction, the issues of service connection for gout and for benign prostate hypertrophy, and for increased ratings for diabetes mellitus and for diabetic nephropathy have been perfected for appellate review and were remanded by the Board in March 2012.  Several actions were ordered by the Board on remand, including obtaining VA treatment records from the VA medical clinic in Amarillo, Texas.  These records were obtained by the agency of original jurisdiction (AOJ) in August 2014, and a supplemental statement of the case was issued in October 2014.  This supplemental statement of the case, however, did not include these four issues.  To date, the Veteran has not withdrawn his appeal of these issues, and they have not been granted in full by VA; thus, they remain in appellate status.  The last supplemental statement of the case concerning these issues was dated in May 2013, prior to the receipt of the additional VA treatment records.  Furthermore, neither the Veteran nor his representative have waived consideration of this pertinent evidence by the AOJ.  Therefore, these issues must be remanded by the Board for consideration by the AOJ in light of the additional pertinent VA records added to the claims file.  See 38 C.F.R. § 19.37.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must issue a statement of the case that addresses the issue of entitlement to service connection for black spots on the feet and legs and for high cholesterol.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate all the Veteran's pending claims which have been perfected for appellate review in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


